DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-6 in the reply filed on July 11, 2022 is acknowledged.  Claims 7-11 have been withdrawn.  Claims 1-6 are currently pending and under examination.
	
Benefit of priority for this Application is to the filing date of April 1, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stomach" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No stomach of a subject is previously recited in the claim.
Claim 4 recites “an absorbent swab” in line 2-3.  This limitation is indefinite, because it is unclear if “an absorbent swab” as referred to in claim 4, is the same absorbent swab as that of claim 1, or instead refers to another absorbent swab.  
Claims 2, 3, 5, 6 are included in this rejection because these claims depend from claim 1, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beal et al. (IDS; US 5,738,110; Published 1998).
With regard to claims 1 and 6, Beal et al. teach a method of detecting bacterium, including H. pylori, by swallowing, which is inserting, an absorbent swab which enters a subject’s stomach; absorbing gastric mucosa into the absorbent swab in the stomach, and then pulling the swab out of the stomach, which is separating the absorbent swab from the subject (Abs.; Fig. 1, 4-6; Col. 6, Line 16-45).
With regard to claim 2, Beal et al. teach that the sampling cloth, which is the absorbent swab, includes string, which is thread, and the string further creates a woven fabric to provide the absorbent swab (Col. 4, Line 50-55).  
With regard to claim 4, as Beal et al. teach the method as claimed, with the components as claimed, including the absorbent swab, and as the components including the absorbent swab cannot be separated from their properties, in the absorbing step, gastric mucus would necessarily be selectively absorbed such that gastric tissue is not attached to the absorbent swab.  
With regard to claim 5, Beal et al. teach that after separation from the subject, the absorbent swab is inserted into a test tool for a urease test method (Col. 6, Line 43-61).  


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grigorevich et al. (IDS; RU2578381; Published 2016 – Machine translation provided by Examiner and referred to hereafter).
With regard to claims 1 and 6, Grigorevich et al. teach a method of detecting bacterium, including H. pylori (machine translation improperly indicates “N.” pylori) by inserting an endoscopic diagnostic probe including an absorbent swab into a subject’s stomach; absorbing gastric mucosa into the absorbent swab in the stomach, and then removing the endoscopic diagnostic probe, which is separating the absorbent swab from the subject (Abs.; Fig. 1, p. 2, last 4 Paragraphs).  
With regard to claim 3, Grigorevich et al. teach that the endoscopic diagnostic probe includes an endoscopic catheter and a metal conductor located inside the catheter, containing a distal end with absorbent material fixed to it and a proximal end provided with a guide handle (p. 2, Para. 4), which is biopsy forceps. 
With regard to claim 4, as Grigorevich et al. teach the method as claimed, with the components as claimed, including the absorbent swab, and as the components including the absorbent swab cannot be separated from their properties, in the absorbing step, gastric mucus would necessarily be selectively absorbed such that gastric tissue is not attached to the absorbent swab.  

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653